Exhibit 10.3

SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Sixth Amendment to Employment Agreement is made and entered into as of
January 1, 2007, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and John Hildebrandt (“Executive”).

Recitals

 

A) On June 1, 2001 an Employment Agreement was made and entered into by and
between Employer and Executive.

 

B) Said Employment Agreement has been amended on five prior occasions;

 

C) Employer and Executive now desire to further amend the Employment Agreement,
as set forth hereinbelow:

Agreement

 

1. Section 2.1 of the Agreement which provides:

 

  2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $206,000 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer’s normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

is hereby amended, effective January 1, 2007, to provide as follows:

 

  2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $212,200 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer’s normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

 

2. All other terms of the Employment Agreement, as amended, shall remain
unaltered and fully effective.

Executed in San Diego, California, as of the date first written above.

 

EXECUTIVE     EMPLOYER     PRICESMART, INC. John Hildebrandt     By:  

 

 

    Name:   Jose Luis Laparte     Its:   President